UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7847


RAYMOND TATE,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA; M. BRECKON, Warden,

                    Respondents - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:19-cv-00290-GEC-PMS)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Tate, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Tate appeals the district court’s order denying his Fed. R. Civ. P. 60(b)

motion for relief from the court’s prior order dismissing his 28 U.S.C. § 2241 petition. We

have reviewed the record and find no reversible error. Accordingly, we affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2